Title: To George Washington from John Brown et al., 2 October 1793
From: Brown, John
To: Washington, George


          
            Sir
            Providence Octr 2. 1793
          
          As the office of attorney for the United States for this district is vacant by the
            decease of William Channing Esqr. permit us to recommend David Howell Esqr. L.L.D.
            professor of law in the college here, and one of the
            most approved practitioners at the bar in this State.
          This gentlemans literary & professional abilities are generally acknowledged, it
            also ought to be known that his conduct as Judge of our Superior Court deservedly gaind
            him great credit and afterwards when attorney general for this State, his decided
            opinions officially given in spirited addresses to both houses of our Legislature in
            favor of a convention for adopting the federal constitution occasion’d the loss of the
            office he then held at the next following election.
          We shall only add that as we doubt not of his discharging the duties of the office we
            now sollicit for him with fidelity and ability, so we have reason to beleive that his appointment would give general
            satisfaction to the good citizens of this state and in particular to Sir Your freinds
            & Very Humle Servts
          
            John Brown
            Welcome Arnold
            Jos. Nightingale of the h⟨ouse o⟩f Clark & Nightingale,
            Mr Clark absen⟨t⟩
            Thos lloyd Halsey
            Jabez Bowen Commissioner of Loans
            President of the Rhode Island College Jonathan Maxcy.
            D.D.—Enos Hitchcock
            Geo. Benson
            Nicholas Brown
            Wm Peck—Marshall for this district
            John francis
          
        